Citation Nr: 0821053	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 1969

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for coronary artery disease.  This case 
was previously before the Board in March 2005, March 2006, 
and again in December 2006, and was remanded on each occasion 
for additional development of the evidence and/or to ensure 
due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

The Board notes that its December 2006 decision denied 
service connection for status post vascular occlusion of both 
legs and for status post cerebrovascular accident, both to 
include on a secondary basis.  In addition, the issues of 
entitlement to service connection for hypertension and 
entitlement to increased ratings for post-traumatic stress 
disorder and diabetes mellitus, were remanded for issuance of 
a statement of the case.  Since a substantive appeal was not 
received following the March 2007 statement of the case, this 
decision is limited to the issue set forth on the preceding 
page.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), Type II diabetes mellitus with diabetic 
cataracts, and for malaria.

2.  Coronary artery disease was initially documented many 
years after service, and is unrelated to service or a 
service-connected disability.




CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service; may not be presumed to have been so incurred 
or aggravated; and is not proximately due to or the result of 
a service connection disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June and October 2002 letters, issued prior 
to the rating decision on appeal, the RO advised the veteran 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The veteran was advised of the 
evidence needed to establish a disability rating and 
effective date in a December 2006 letter.  The case was last 
readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records and 
examination reports, Internet information, and his testimony 
at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing, 
submitting information and advising the VA of medical 
records.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has been granted service connection for PTSD, 
evaluated as 70 percent disabling; diabetes mellitus, Type 
II, with diabetic cataracts, evaluated as 20 percent 
disabling; and for malaria, evaluated as noncompensable.  

The evidence supporting the veteran's claim includes his 
statements, and some of the medical evidence of record.  In 
this regard, the Board observes that arteriosclerotic 
cardiovascular disease was noted in September 1999.  In 
October 2004, a private physician noted that the veteran had 
multiple risk factors for coronary artery disease, including 
diabetes.  

In December 2004, a VA physician furnished an opinion 
regarding the relationship between diabetes mellitus and the 
veteran's cardiovascular disabilities.  The cardiologist 
noted that the veteran had ischemic cardiomyopathy.  He 
pointed that that patients with diabetes frequently develop 
premature vascular disease, including coronary artery 
disease.  In addition, diabetics were more likely to have 
early failure of bypass grafts, as occurred in this case.  In 
addition, the physician stated that diabetes leads to a 
diffuse pattern of atherosclerosis, as was present in this 
case, and that is the main reason repeat by pass grafting was 
not possible.  He concluded that the veteran's diabetes was 
the principal cause of his heart disease.  

The veteran was examined by the VA for diabetes mellitus in 
November 2005.  He related that he had been diagnosed with 
hypercholesterolemia in the late 1990's and with coronary 
artery disease in May 1999.  It was also reported that the 
veteran had myocardial infarctions in 1999 and 2000.  
Following an examination, the pertinent diagnosis was 
coronary artery disease, with resulting myocardial infarction 
and congestive heart failure.  The examiner opined that, 
while it was more likely than not that the veteran's coronary 
artery disease was secondary to his history of smoking, 
hypertension and hyperlipidemia, which all preceded the 
diagnosis of diabetes, it was more likely than not that the 
diabetes had worsened the coronary artery disease, resulting 
in worsening congestive heart failure and angina.  

In May 2006, a Registered Nurse with the VA stated it was 
well documented that chronic depression and anxiety related 
to PTSD caused a worsening of medical illnesses or medical 
co-morbidity.  She pointed out that it was shown in the 
literature that untreated PTSD was related to poorer physical 
health and to a higher incidence of diabetes.  She added that 
the need to self-treat depression, anxiety, insomnia, 
nightmares and rage with alcohol until adequate treatment was 
attained could exacerbate any existing medical diagnosis.  
She concluded that the veteran's cardiac functioning was 
severely limited and probably made worse by his chronic PTSD.  

In addition, the veteran has submitted various articles from 
the Internet, one of which notes that depression is a common 
risk factor for heart disease.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  
Initially, the Board points out that the service treatment 
records are negative for complaints or findings pertaining to 
chronic cardiovascular disease.  The veteran's main argument, 
however, is that his heart disability is related to either 
PTSD or diabetes mellitus.  

The Board concedes that the veteran currently has coronary 
artery disease.  The Board notes that cardiomegaly was 
present on a chest X-ray study at a VA facility in October 
1997.  In September 1999, it was reported that the veteran 
had arteriosclerotic cardiovascular disease.  When he was 
seen in April 2001, it was reported that the veteran had a 
significant history of vascular disease, both peripherally 
and coronary artery disease.  A percutaneous transluminal 
coronary angioplasty in March 1999 had shown a 90 percent 
blockage of the left anterior descending and circumflex and 
50 percent of the right coronary artery.  The Board notes 
that when the veteran was seen in a VA outpatient treatment 
clinic in May 2000, it was indicated that the veteran's 
diabetes mellitus would be treated with dietary therapies 
prior to initiating medication.

On VA examination for diabetes mellitus in October 2002, it 
was reported that diabetes had been diagnosed "four" years 
earlier.  It was also indicated that the veteran had had 
extensive atherosclerotic cardiovascular disease for at least 
the previous 10 years, and that he had been on medication for 
about five years.  Following an examination, the pertinent 
diagnoses were coronary longstanding atherosclerotic 
cardiovascular disease and coronary artery occlusion, 
secondary to atherosclerotic cardiovascular plaque disease.  
The examiner commented that 
it was his opinion that the significant atherosclerosis was 
the immediate and overwhelming cause of the veteran's 
coronary occlusion, and that the contribution of diabetes to 
this condition was considered to be minimal and insignificant 
relative to the arterial plaque disease.  

In April 2005, a VA physician reviewed the claims folder and 
the hospital computer problem list.  He stated that what was 
most significant was the fact that hyperlipidemia and 
peripheral vascular disease were diagnosed in February 1998, 
coronary artery disease in May 1999, and diabetes mellitus in 
May 2000.  He asserted that given the preexisting 
hyperlipidemia and the fact that the coronary artery disease 
was recognized before the onset of diabetes, it was his 
strong opinion that this condition was not caused or 
aggravated by the subsequent development of diabetes.  

The veteran's claims folder was extensively reviewed by a VA 
physician in January 2007.  The physician related that the 
veteran first had a myocardial infarct in May 1999, and a 
femoropopliteal bypass in June of that year.  He had been 
diagnosed with elevated lipids and hypertension in the 
1990's.  It was reported that the veteran had been 
hospitalized in March 1999 with chest pain, and that, at that 
time, he had coronary artery disease, peripheral vascular 
disease, hypertension and tobacco abuse.  The examiner 
indicated that it was not until "December 2001" that there 
was an admission that mentioned diabetes.  He concluded, 
therefore, that the veteran's coronary artery disease was not 
caused by diabetes mellitus.  He added that there was no 
credible evidence in the medical literature that indicated 
that PTSD and/or depression could cause a 90 percent stenosis 
of a coronary artery.  Thus, he found that the veteran's 
coronary artery disease was not caused by PTSD.

In addition, the physician noted that the veteran had a long 
history of markedly elevated lipids and hypertension with 
coronary artery disease, peripheral vascular disease and a 
long smoking history, all of which pre-dated diabetes.  
Accordingly, he commented that it would be purely speculative 
to opine whether the coronary artery disease would have 
progressed less rapidly if he had not developed diabetes, 
especially in light of the fact that he had the coronary 
artery disease and peripheral vascular disease at the age of 
52.  He further stated that there was an equally strong 
likelihood that the veteran's vascular disease would progress 
as it had, with or without the co-morbidity of the diabetes 
mellitus.  Accordingly, he concluded that it was not as 
likely that the diabetes and PTSD aggravated the coronary 
artery disease beyond natural progression.  

The Board recognizes that there are conflicting opinions of 
record.  An evaluation of the probative value of a medical 
opinion is based on the medical expert's personal examination 
of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusions reached.  The 
credibility and weight to be attached to such opinions are 
within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In reviewing the medical evidence, 
the Board is "certainly free to discount the credibility of 
[a] physician's statement.  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

It is significant to observe that the medical opinions 
supporting the veteran's claim were not based on a review of 
the record.  In contrast, the opinions proferred by VA 
physicians in April 2005 and January 2007 were predicated on 
a complete review of the claims folder.  Accordingly, the 
Board finds that these opinions are of greater probative 
value than those rendered without the benefit of such review.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
coronary artery disease, to include on a secondary basis.


ORDER

Service connection for coronary artery disease, to include on 
a secondary basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


